 Case 20-01796         Doc 106      Filed 12/01/20 Entered 12/01/20 13:03:08        Desc Main
                                     Document     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                          )     No. 20-001796
                                                 )
 Piotr Palider,                                  )     Chapter 7
                                                 )
                          Debtor.                )     Honorable Timothy A. Barnes
                                                 )
                                                 )     Hearing Date: December 7, 2020
                                                 )     Hearing Time: 1:30 p.m.
                                                 )


                                      NOTICE OF MOTION


TO:       See attached Certificate of Service

PLEASE TAKE NOTICE that on December 7, 2020 at 1:30 p.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Timothy A. Barnes, and shall then present the
attached MOTION FOR LEAVE TO CONDUCT A RULE 2004 EXAMINATION, a copy of
which is attached hereto and hereby served upon you.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do
the following:

To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666. Then
enter the meeting ID. Meeting ID and password.

Meeting ID and Password. The meeting ID for this hearing is 161 329 5276 – Password 433658.
The meeting ID and further information can also be found on Judge Barnes’ web page on the
court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.
 Case 20-01796     Doc 106    Filed 12/01/20 Entered 12/01/20 13:03:08     Desc Main
                               Document     Page 2 of 6



Dated: December 1, 2020                MICHAEL K. DESMOND, not individually but
                                       solely in his capacity as Chapter 7 Trustee for
                                       the Estate of PIOTR PALIDER,


                                       By:    /s/ Michael K. Desmond
                                               Chapter 7 Trustee


Michael K. Desmond (#6208809)
Justin M. Herzog (#6324047)
FIGLIULO & SILVERMAN, P.C.
10 S. LaSalle Street, Suite 3600
Chicago, Illinois 60603
(312) 251-4600




                                          2
 Case 20-01796        Doc 106     Filed 12/01/20 Entered 12/01/20 13:03:08             Desc Main
                                   Document     Page 3 of 6



                                 CERTIFICATE OF SERVICE

        I, Michael K. Desmond, state that on December 1, 2020, I caused a true and correct copy
of the foregoing Notice and Motion to be mailed to the recipients indicated below, proper
postage prepaid, from 10 South LaSalle Street, Suite 3600, Chicago, IL 60603, or to be served
electronically through the Clerk’s CM/ECF system, as indicated.

                                                              s/ Michael K. Desmond




Mailing Information for Case 20-001796
Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Michael K Desmond mkd.trustee@fslegal.com, IL23@ecfcbis.com
      Stephen G Wolfe steve.g.wolfe@usdoj.gov
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov

Manual Notice List

 Piotr Palider
 9650 S. Nottingham Ave., Unit 2F
 Chicago Ridge, IL 60415
 Debtor




                                                 3
 Case 20-01796           Doc 106   Filed 12/01/20 Entered 12/01/20 13:03:08          Desc Main
                                    Document     Page 4 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                        )       Case No.: 20-001796
                                              )
         Piotr Palider                        )       Chapter 7
                                              )
                               Debtor.        )       Judge Timothy A. Barnes


                                  MOTION FOR LEAVE
                          TO CONDUCT A RULE 2004 EXAMINATION

         Michael K. Desmond, not individually but solely in his capacity as Chapter 7 Trustee

(“Trustee”) of the bankruptcy estate of Piotr Palider (“Debtor”), moves this Court for entry of an

order granting leave to conduct a Bankruptcy Rule 2004 examination of First Midwest Bank (f/k/a

Bridgeview Bank), PNC Bank (“PNC”) and the Debtor as may be necessary to determine the

assets, financial condition and business dealings of Debtor and information regarding assets listed

on the Debtor’s schedules, specifically the whereabouts of a $100,000.00 cashier’s check (the

“Motion”). In support thereof the Trustee states as follows:

                                         JURISDICTION

         1.     This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334. Venue is proper in this district pursuant to 28 U.S.C. § 1408.

         2.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

         3.     The statutory predicate for the relief requested in the motion is Fed. R. Bankr. P.

2004.

                                         BACKGROUND

         4.     On January 21, 2020, Debtor filed a petition for relief under Chapter 11 of the

Bankruptcy Code.



                                                  1
 Case 20-01796        Doc 106     Filed 12/01/20 Entered 12/01/20 13:03:08           Desc Main
                                   Document     Page 5 of 6



       5.       Subsequently, on June 9, 2020, on the motion of the United States Trustee this case

was converted to a case under Chapter 7 of the Bankruptcy Code [Dkt. No. 48] and Michael K.

Desmond was duly appointed as the Chapter 7 Trustee for Debtor’s estate.

       6.       On his bankruptcy schedules, the Debtor identified certain bank accounts in which

he had deposits. These banks include First Midwest Bank and PNC.

       7.       The Debtor also disclosed on his schedules that he was in possession of a cashier’s

check in the amount of $100,000.00.

       8.       In this Court’s order for conversion, the Debtor was ordered to turnover any

property in his possession, including the cashier’s check, by June 22, 2020. The Debtor has failed

to do so, and the whereabouts of the check, or the proceeds are unknown.

       9.    On September 9, 2020, the United Stated Trustee filed a motion seeking the entry of

an order for a rule to show cause why the Debtor should not be held in contempt. [Dkt. No. 70].

       10.      Additionally, on November 18, 2020 this Court entered an order directing the

Debtor to provide the Trustee with copies of bank statements for all bank accounts over which the

Debtor had signature authority for the past two years. [Dkt. No. 102]. The Debtor failed to provide

the documents to the Trustee as ordered by the Court.

                              BASIS FOR REQUESTED RELIEF

       11.      Bankruptcy Rule 2004 provides that on motion of any party in interest, the Court

may order the examination of any entity relating to “the acts, conduct, or property or to the

liabilities and financial condition of the Debtor, or to any matter which may affect the

administration of the estate . . .” Fed R. Bankr.P. 2004 (a) and (b).

       12.      The Trustee needs to take additional discovery in order to investigate the Debtor’s

assets, including, but not limited to, the whereabouts of the cashier’s check or any proceeds

therefrom.

                                                 2
 Case 20-01796       Doc 106      Filed 12/01/20 Entered 12/01/20 13:03:08            Desc Main
                                   Document     Page 6 of 6



       13.     The scope of the Trustee’s investigation includes any deposits or withdraws from

Debtor’s bank accounts. Accordingly, the Trustee seeks information and documents from First

Midwest Bank, PNC, and the Debtor as may be necessary to determine the assets, financial

condition and business dealings of Debtor, to determine the Debtor’s financial condition.

       14.     The Trustee has served this motion on six (6) days’ notice. In light of the previous

orders entered by the Court directing the Debtor to provide documents to the Trustee, which the

Debtor failed to do, the Trustee requests that the Court shorten notice for cause shown.

       WHEREFORE, Michael K. Desmond, not individually but solely in his capacity as Chapter

7 Trustee of the bankruptcy estate of Piotr Palider, respectfully requests the entry of an order

authorizing a Rule 2004 examination of First Midwest Bank, PNC, and the Debtor as may be

necessary to determine the assets, financial condition and business dealings of Debtor, and granting

such other relief as this Court deems just and proper.

Dated: December 1, 2020                       Respectfully Submitted,

                                              MICHAEL K. DESMOND, not individually but
                                              solely in his capacity as Chapter 7 Trustee for
                                              the bankruptcy estate of PIOTR PALIDER,


                                              By:    /s/ Michael K. Desmond
                                                     Chapter 7 Trustee


Michael K. Desmond (#6208809)
Justin M. Herzog (#6324047)
FIGLIULO & SILVERMAN, P.C.
10 S. LaSalle Street, Suite 3600
Chicago, Illinois 60603
(312) 251-4600




                                                 3
